Citation Nr: 0801904	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spinal stenosis of 
the cervical vertebrae from C-3 to C-5.  

2.  Entitlement to an increased rating for paroxysmal atrial 
fibrillation and atrial flutter associated with hypertensive 
heart disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968 and from December 1970 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying entitlement of the 
veteran to service connection for spinal stenosis of the 
cervical vertebrae from C-3 to C-5 and for an increased 
rating for paroxysmal atrial fibrillation and atrial flutter.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in July 2007, a 
transcript of which is of record.  At such hearing, the 
veteran submitted additional documentary evidence in support 
of his claim for increase for paroxysmal atrial fibrillation 
and flutter, along with a waiver of initial RO review of that 
evidence.  

The issue of the veteran's entitlement to an increased rating 
for paroxysmal atrial fibrillation and atrial flutter is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service medical records fail to disclose the presence of 
an injury or disability involving the cervical spine, to 
include spinal stenosis from C-3 to C-5.  

2.  Although the veteran indicates that he sustained trauma 
to the neck region in a fall from a truck in 1976, service 
medical records do not reflect that treatment was received 
for any such injury during service and the separation 
examination was negative for any findings indicative of a 
neck or cervical spine disability.  

3.  While the veteran has given a history of long-standing 
neck symptoms in recent years, no complaints or objective 
findings indicative of a cervical spine disability are shown 
post-service until entry of the initial diagnosis of cervical 
stenosis of the cervical vertebrae from C-3 to C-5 in or 
about 2003 or more than 12 years after service.  

4.  Competent evidence linking the veteran's spinal stenosis 
of the cervical vertebrae from C-3 to C-5 to his period(s) of 
military service or any event thereof is lacking.  


CONCLUSION OF LAW

Spinal stenosis of the cervical vertebrae from C-3 to C-5 was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of February and July 2004.  The 
appellant was thereby notified that he should submit all 
pertinent evidence in his possession.  In addition, he was 
afforded the notice required under Dingess/Hartman by the 
RO's correspondence of March 2006.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letters were prepared 
and furnished to the veteran-appellant prior to entry the RO 
decision in August 2004; however, complete VCAA notice, 
inclusive of that relating to Dingess/Hartman, was provided 
to the veteran at a point in time much subsequent thereto.  

Where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a 
supplemental statement of the case by the RO in June 2005.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  More timely 
VCAA notice would not have operated to alter the outcome of 
the issue herein addressed on its merits, in view of the fact 
that the record does not demonstrate a factual predicate for 
entitlement to service connection for spinal stenosis of the 
cervical vertebrae from C-3 to C-5.  In sum, there is an 
allegation of an inservice injury to the affected area, and 
notwithstanding the fact that such injury is not verified by 
service medical records, chronic residuals of any such injury 
are not demonstrated in service or thereafter.  Moreover, the 
existence of cervical spine stenosis is not indicated prior 
to 2003 and competent evidence linking such disability to 
service or the claimed inservice injury is lacking.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  In view of 
the foregoing, the Board cannot conclude that any defect in 
the timing of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains the veteran's service medical records, as well as 
many medical examination and treatment records compiled by 
VA.  No VA medical examination regarding the claim for 
service connection for cervical spine stenosis has been 
afforded the veteran and none is indicated.  While the 
veteran alleges that he sustained a neck injury in service in 
or about 1976, the existence of neck trauma at that or any 
other time in service is not corroborated though not 
disproven.  More importantly, there is no showing of chronic 
residuals of any such injury which prompted the veteran to 
seek medical treatment in service or thereafter.  In 
addition, it was not until many years elapsed following the 
veteran's final discharge from active duty that the existence 
of cervical spine stenosis was indicated and no medical 
professional links that spinal stenosis to military service 
or any neck injury therein.  Under these circumstances, there 
is no duty to obtain any VA medical examination or to solicit 
a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, it is found VA has satisfied its 
duties under the VCAA.  

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Engagement by the veteran in combat with the enemy is neither 
alleged nor shown, and, in addition, the veteran does not 
allege that the neck injury in 1976 which he believes led to 
the post-service onset of his cervical spine stenosis did not 
occur during combat.  As such, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not for application in this instance.  
Even were that statute applicable to the facts of this case, 
it is noted that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  

It is the veteran's primary contention that he sustained an 
in-service injury while on field exercises at Fort Carson, 
Colorado, during 1976, when he jumped from a truck and fell.  
As a result of such mishap, he reports that an injury to the 
right side of his neck was sustained.  He was immediately 
evaluated at the dispensary and was afforded further 
evaluation following his return from field exercises.  
Complaints of neck pain followed his reported injury in 1976, 
but medical treatment was not received therefor during the 
remainder of military service, nor did he seek medical 
assistance during postservice years for pertinent complaints 
until 2003.  It is the veteran's opinion that his injury neck 
injury led to the postservice onset of his cervical spine 
stenosis.  

Contrary to the veteran's allegations, service medical 
records fail to indicate that the veteran received medical 
treatment for a neck injury during 1976.  Service medical 
records show that he did sustain injuries to his right leg 
and hip when he fell from a truck in May 1978, but there was 
no indication of neck involvement and no complaints or 
findings involving the neck or cervical spine were then or 
subsequently identified.  Service medical records are wholly 
negative for complaints or findings referable to the 
veteran's spinal stenosis of the cervical vertebrae from C-3 
to C-5.  A general medical examination in March 1985 and 
separation medical evaluation in January 1989 were negative 
for complaints or findings involving the cervical spine.  

After service, no complaints or findings regarding cervical 
spine stenosis are shown in available examination and 
treatment records for many, many years.  The existence of 
spinal stenosis of the cervical vertebrae from C-3 to C-5 was 
initially shown in October 2003, when diagnostic testing 
confirmed its presence.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding an earlier 
diagnosis of cervical spine stenosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the 
Board's judgment, the disability in question, which was 
diagnosed on the basis of X-ray examination, is not the type 
of disability that can be diagnosed by a layman.  Jandreau, 
supra.  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to diagnose such a condition involving the cervical 
spine.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
In this case, he cannot provide a competent opinion regarding 
diagnosis or causation.

The undersigned has fully considered the veteran's 
contentions, including those set forth in writing and orally 
at a recent videoconference hearing.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
an of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements as in this case.  As noted above, in 
addition to the fact that the service medical records do not 
support the veteran's claim that he sustained a neck or 
cervical spine injury at the time he incurred other injuries 
in a fall while on active duty, to include a normal 
separation examination, the record is devoid of 
contemporaneously recorded medical evidence of any 
complaints, clinical findings or X-ray evidence indicative of 
a cervical spine disorder until more than 12 years post-
service.  The operative fact is that, even if the neck injury 
occurred as alleged, the weight of the evidence shows that it 
did not result in the development of chronic disability in 
service or for many years following service.  The gap of time 
of between the alleged in-service neck injury and the first 
medical evidence of a diagnosis of stenosis of the cervical 
spine is, in itself, significant and it weighs against the 
appellant's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  The existence of current disability of stenosis of 
the cervical vertebrae at C-3 to C-5 is shown beginning in 
2003, without any accompanying medical finding or opinion 
linking that entity to military service of the veteran or any 
event thereof.  In the absence of competent evidence of a 
nexus of the claimed disorder to military service, the 
veteran's claim must fail.  See Boyer, Mercado-Martinez, 
Voerth, supra.  

As a preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for spinal stenosis of the cervical 
vertebrae from C-3 to C-5 is denied.  


REMAND

It is alleged by the veteran that episodes of atrial 
fibrillation and flutter are occurring at a rate warranting 
the assignment of a 30 percent schedular evaluation.  
Testimony received at the recent Board hearing from the 
veteran and his spouse was to the effect that ten such 
episodes had occurred in the previous eight months.  It is 
contended that the VA's most recent examination in July 2004 
was conducted without the benefit of Holter monitor testing 
in order to verify the occurrence of atrial fibrillation or 
other supraventricular tachycardia.  

The report of the July 2004 examination does indicate that 
only an electrocardiogram (ECG) was performed at that time.  
However, the occurrence of episodes of atrial fibrillation is 
by regulation to be documented either by ECG or a Holter 
monitor.  See 38 C.F.R. § 4.104, Diagnostic Code 7010 (2007).  
In is nonetheless evident that the veteran's claims folder 
was not made available to the VA examiner at the time of the 
July 2004 evaluation.  In view of that fact and the veteran's 
allegations of an increased rate of supraventricular 
arrhythmias in the recent past, an additional medical 
examination by VA, which should include Holter monitor 
testing, is warranted.  38 C.F.R. § 3.327 (2007).


Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC must attempt to obtain any 
and all pertinent records of VA medical 
treatment, not already of record, which 
were compiled since May 2005 at VA 
facilities.  Once obtained, such records 
must be made a part of the veteran's 
claims folder

2.  Thereafter, the AMC/RO should arrange 
for the veteran to undergo a VA 
cardiology examination in order to 
ascertain the nature and severity of his 
service-connected paroxysmal atrial 
fibrillation and flutter.  Such 
examination should include the conduct of 
an electrocardiogram, Holter monitor 
testing, and any other diagnostic testing 
deemed necessary by the examiner.  The 
claims folder should be furnished to the 
VA examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  

3.  Lastly, the AMC/RO should, following 
its completion of any further development 
it deems necessary, adjudicate the 
veteran's claim for entitlement to a 
rating in excess of 10 percent for 
paroxysmal atrial fibrillation and 
flutter on the basis of all the evidence 
on file and all governing legal 
authority, inclusive of the holding in 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (it is appropriate to 
apply staged ratings when assigning an 
increased rating in a manner similar to 
what is done at the initial rating stage 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefit sought 
on appeal is not satisfactory, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


